DETAILED ACTION
This is a notice of allowance in response to the remarks filed 03/30/2021.

Status of Claims
Claims 1-3, 5, 6, 8, 9, 11, 13, 18, 20, and 120 are pending;
Claim 1 is currently amended; claims 2, 3, 5, 6, 8, 11, 13, 18, 20, and 120 were previously presented; claims 4, 7, 10, 12, 14-17, 19, and 21-119 have been cancelled; claim 9 is original;
Claims 1-3, 5, 6, 8, 9, 11, 13, 18, 20, and 120 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response after Final Action
The response filed 03/30/2021, in reply to the Office action mailed 02/25/2021, is hereby entered.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims Filed 03/30/2021

Claim 21 has been cancelled.
Claim 23 has been cancelled.
Claim 24 has been cancelled.
Claim 25 has been cancelled.
Claim 26 has been cancelled.
Claim 117 has been cancelled.
Claim 118 has been cancelled.


Allowable Subject Matter
Claims 1-3, 5, 6, 8, 9, 11, 13, 18, 20, and 120, in the response filed 03/30/2021, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a system as specified in claim 1.  Relevant references include Mohr (US 3,914,892) and Häsler (US 6,848,855 B2).  As previously articulated on pages 7-11 of the Office action mailed 02/05/2021, Mohr, as modified by Häsler, 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631